Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

Applicant’s argument is quoted below:
“Further, Applicant respectfully notes that the Ao reference, being used to allegedly provide the “calibration port", appears to do so by virtue of screw member 25 through which hole 21 extends. Clearly, screw member 25 is not a built-in component of the filter assembly. Accordingly, Applicant respectfully submits that amended independent claim 1 is allowable over Morris and Ao, taken alone or in combination.”

In response to the argument above and upon applicant’s amendment, Examiner has interpreted the “calibration port” to be the opening where the screw member 25 is inserted.  The opening exists in the bottom portion 20 of the body 10, thus reading on the invention as claimed (see rejection below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 - 11, 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207148066U to Morris et al., with a publication date of 3/27/2018, (hereinafter “Morris”) in view of JP 2008070286A to Ao Y et al. (hereinafter “Ao”)  

Regarding Claim 1, Morris teaches a sensor installation (see abstract, Fig. 1) comprising: 
a sensor module (see gas sensor module comprising a gas sensor 102 and a gas sensor housing 104, Fig. 1, see page 3, lines 24 - 30): 
a sensing element (gas sensor 102, Fig. 1) within the sensor module (see arrangement at Fig. 1) that senses a characteristic of an environment (see page 3, lines 24 – 30 describing the gas sensor configured to detect flammable, toxic and/or flammable gases that are present in a particular environment);
a sensor module housing (gas sensor housing 104, Fig. 1, see page 3, lines 24 – 30) configured to contain the sensor module (see arrangement at Fig. 1); 
a filter assembly (filter assembly 106, Fig. 1, see page 3, lines 24 – 46) coupled to the sensor module housing (see arrangement at Fig. 1 illustrating the gas sensor housing 104 coupled to the filter assembly 106, see also descriptions at page 3, lines 24 - 46). 
Morris does not explicitly teach wherein the filter assembly comprises a calibration port built into the filter assembly and configured to provide a direct fluid pathway to the sensing element. 
Ao, in the field of filter assemblies for gas sensors, teaches filter assembly (see filter assembly having body 10, Fig. 1, see paragraphs [0001], [0005], [0009]) comprises a calibration port built into the filter assembly and (see port/opening formed at the bottom part 20 of the filter assembly body 10 that allows the screw member 25 to be inserted, Figs. 1, 2, see paragraphs [0009], [0010]) configured to provide a direct fluid pathway to the sensing element (see paragraphs [0011] – [0014], see arrangement at Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter assembly having a calibration port of Ao into Morris in order to allow calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claim 9, Morris teaches a detachable filter assembly (see replaceable filter assembly 300, Fig. 3, see page 4, lines 5 - 14) comprising: 
a filter (see filter element 308, Fig. 3, see page 4, lines 15 - 23); 
a filter assembly housing (see filter housing 310, Fig. 3, see page 4, lines 5 - 14) defining a body of the filter assembly (see arrangement at Fig. 3); 
an attachment mechanism (latching features 302, Fig. 3, see page 4, lines 5 - 14) configured to couple to a sensor installation (see page 4, lines 5 - 14 describing the filter housing 310 comprising latching features 302 configured to couple filter assembly 300 to a gas sensor housing of for instance Fig. 1); 
a securing mechanism (“U” shaped body 314 and protrusion 304, Fig. 3) configured to mate with a mating feature on the sensor installation (see for instance the latching features 302 comprising an inverted “U” shaped body 314 and a protrusion 304 that is configured to be received by a receiving portion in a gas sensor housing, page 4, lines 24 - 29).
 Morris does not explicitly teach a calibration port built into the filter assembly and configured to provide a direct fluid pathway to the sensing installation. 
Ao, in the field of filter assemblies for gas sensors, teaches filter assembly (see filter assembly having body 10, Fig. 1, see paragraphs [0001], [0005], [0009]) comprises a calibration port built into the filter assembly (see port/opening formed at the bottom part 20 of the filter assembly body 10 that allows the screw member 25 to be inserted, Figs. 1, 2, see paragraphs [0009], [0010]) and configured to provide a direct fluid pathway to the sensing element (see paragraphs [0011] – [0014], see arrangement at Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter assembly having a calibration port of Ao into Morris in order to allow calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claims 2 and 10, Morris in view of Ao as modified above teaches further comprising at least one port attachment coupled to the calibration port and the filter assembly (see screw member 25, Fig. 2 of Ao illustrating element 25 coupled to the port/opening of the assembly 10, thus reading on the invention as claimed). 

Regarding Claims 3 and 11, Morris in view of Ao as modified above teaches the claimed invention except for the at least one port attachment is molded as a continuous piece with the calibration port and the filter assembly.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a port attachment that is molded as a continuous piece with the calibration port and the filter assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 5, Morris in view of Ao as modified above teaches wherein the calibration port (see opening where screw 25 is inserted, Fig. 2 of Ao) further comprises a coupling mechanism (see paragraph [0010] of Ao describing shaft 22 having a through-hole 21 at its center axis and a screw member 25 provided with a gripping portion 24, see also paragraph [0014] describing coupling mechanism that couples to the gas detector).  

Regarding Claim 6, Morris in view of Ao as modified above teaches a coupling mechanism (see paragraph [0010] of Ao describing shaft 22 having a through-hole 21 at its center axis and a screw member 25 provided with a gripping portion 24, see also paragraph [0014] describing coupling mechanism that couples to the gas detector).
Morris in view of Ao is silent about the coupling mechanism comprising barbs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use barbs as the coupling mechanism, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 7, Morris in view of Ao as modified above teaches comprising a calibration channel coupled to and in fluid communication with the calibration port (see paragraph [0014] of Ao describing injecting standard gas through the screw member, thus the injector is considered as the calibration channel).  Even though Ao teaches the connection regions/channels as indicated above, Ao is silent regarding the connection channels as being a calibration hose that is permanently coupled.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 8, Morris in view of Ao as modified above teaches a calibration tube (see through hole 33, Fig. 3, see paragraph [0011] of Ao) coupled to the calibration port (see Figs. 2, 4 of Ao) and to a fitting (see screw member 25 with gripping portion 24, Figs. 2, 4, see paragraphs [0010] – [0014] of Ao) wherein the fitting is in fluid communication with a calibration hose (see paragraph [0014] of Ao describing standard gas being injected through the tip of the screw member 25).
Even though Ao teaches the arrangement as indicated above, Ao is silent regarding the fitting is in fluid communication with a calibration hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 13, Morris in view of Ao as modified above teaches wherein the fluid pathway is substantially enclosed (see Figs. 2, 4 of Ao illustrating the fluid pathway that extends in the through-hole 21 being substantially enclosed by the plug 26, see paragraphs [0012], [0017).  

Regarding Claim 14, Morris as modified above teaches wherein the body comprises open sensor detection areas configured to provide fluid access to a sensing element (see arrangement at Fig. 1 comprising filter element 108 thus allowing fluid access to/from the sensor element 102).  

Regarding Claim 15, Morris as modified above teaches wherein the sensor module (see for instance sensor module 408, Fig. 4A) includes a guide (see receiving portions 416, Fig. 4A, see page 5, lines 5 - 17) that positions the sensor module (408) into a correct installation configuration (see arrangement at Fig. 4A and description see page 5, lines 5 - 17).  

Regarding Claim 16, Morris as modified above teaches wherein the calibration port (see Fig. 2 of Ao) further comprises coupling mechanisms configured to secure a calibration channel to the calibration port (see Fig. 4 and paragraph [0014] of Ao describing standard gas being injected through the tip of the screw member 25, thus comprising a coupling mechanism that secures the calibration channel such as injector to the calibration port).  
Even though Ao teaches the connection channels as indicated above, Ao is silent regarding the connection channels as being a hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 17, Morris in view of Ao as modified above teaches wherein the calibration port is at an offset angle relative to the sensor installation (see arrangement of Ao at Fig. 4).  Even though Ao illustrates the arrangement being at an angle, Ao does not explicitly teach the angle being at an offset angle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the calibration port as claimed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).  

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Ao and further in view of JP 2002022655A to Nakamura Yukio et al. (hereinafter “Nakamura”).  
Note: Machine translated document for Nakamura is attached to the office action for easier reference.

Regarding Claims 4 and 12, Morris in view of Ao as modified above teaches the claimed invention except for at least one port attachment comprises a plurality of port attachments extending from the calibration port.
Nakamura, in the field of gas detectors, teaches at least one port attachment  (see protective frame 28 having through hole 29 positioned facing the calibration gas inlet 6, see Figs. 1 - 4 and description at paragraphs [0007] - [0011]) comprises a plurality of port attachments (see plurality of port attachments of 28a, 28b, Fig. 4, see paragraph [0010]) extending from the calibration port (see paragraphs [0005], [0010], [0011], [0014], [0015] describing the calibration arrangement, note that the calibration port can be reasonably considered as the through hole 29 and the calibration gas inlet 6, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the port attachment of Nakamura into Morris in view of Ao, in order to provide secured, reliable and simplified connection of the calibration inlet with the sensor (see paragraphs [0003], [0010], [0019]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima Y (JP 3875164 B2) teaches a gas sensor with calibration gas flow path provided for calibration of the gas sensor.
McIntyre (U.S. 4279142 A) teaches technique for in situ calibration of a gas detector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861